Citation Nr: 0535182	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a right shoulder 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to April 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 RO decision.  

In that rating decision, the RO determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for a right shoulder disability and then 
denied the claim on the merits.  

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the veteran's claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the 
issue in appellate status is as listed hereinabove.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in October 2005.  

The now reopened issue of service connection for a right 
shoulder condition is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the 
veteran's claim of service connection for a right shoulder 
condition.  

2.  The additional evidence received since the August 2001 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

The evidence submitted since the RO's August 2001 rating 
decision is new and material; thus, the claim of service 
connection for a right shoulder disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for a right shoulder disability.  

As will be discussed in greater detail below, the Board finds 
that new and material evidence has been submitted, and that 
the claim should be reopened.  The Board further, finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  


 New and material evidence

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement VCAA. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective on November 9, 2000.  
The provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  In this case, the 
veteran's claim to reopen his claim of service connection for 
a right shoulder condition was received in April 2004.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the August 2001 
denial of service connection for a right shoulder condition, 
among other claims.  That rating decision is final.  38 
U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a right shoulder condition 
subsequent to the August 2001 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The veteran is seeking service connection for a right 
shoulder disability.  He essentially contends that this 
disability is due to an injury sustained while he was on 
active duty.  

In the August 2001 rating decision, the RO acknowledged that 
the veteran had recently been diagnosed with right shoulder 
internal impingement, but concluded that the evidence did not 
establish that this disability was incurred in or aggravated 
by military service.  

Thereafter, in a statement received in April 2004, the 
veteran indicated that he wished to file a new claim of 
service connection for a right shoulder disability.  

The RO subsequently obtained the veteran's treatment records 
from the VA Medical Center (VAMC) in Columbia, South 
Carolina, as well as his private treatment records.  

These records show that the veteran had been receiving 
ongoing treatment over the past several years for right 
shoulder pain with x-ray evidence that was suggestive of 
rotator cuff injury and diagnosed right shoulder bursitis.  

Also, the veteran submitted a buddy statement from a witness 
who was stationed with the veteran from 1993 to 1994 and 
observed the veteran's right shoulder injury.  

Further, the veteran testified that in February 1994, he fell 
after losing consciousness from acute onset of weakness in 
the arms and legs.  He stated that he receives ongoing 
medical treatment from VA for his right shoulder.  

The veteran reported being told by his healthcare providers 
that his current right shoulder condition was due to an old, 
improperly healed rotator cuff injury.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim.  





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right shoulder disability, 
the appeal to this extent is allowed, subject further action 
as discussed herein below.  



REMAND

With respect to the now reopened claim of service connection 
for a right shoulder condition, the record contains medical 
evidence of a current right shoulder impingement syndrome 
disability as shown in VA and private medical records, as 
well as the March 2001 VA examination report.  

Further, the veteran has testified that he has present right 
shoulder pain and limited motion that he has experienced 
since suffering an injury in service.  

Based on the veteran's hearing testimony, it appears that the 
veteran receives on going treatment for his right shoulder 
condition.  As such, the RO has a duty to obtain any 
outstanding medical evidence that could be relevant to his 
service connection claim.  

Also, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain any medical treatment records 
for the any right shoulder condition from 
VA for the period from 2004 to the 
present.  

2.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed right shoulder condition.  The 
examination report, or an addendum to the 
report, should reflect whether the 
examiner undertook a review of the claims 
folder.  All indicated testing should be 
performed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran currently has right shoulder 
disability due to disease or injury that 
was incurred in or aggravated by his 
period of active duty, to include an 
injury from a fall documented in February 
1994.  The rationale for all opinions 
expressed and conclusions reached should 
be set forth.  

3.  Then, the RO should readjudicate the 
service connection claim following 
completion of any other indicated 
development.  If any benefit sought on 
appeal remains denied, then the RO should 
issue a Supplemental Statement of the Case 
to the veteran and his representative and 
afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


